DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 11 & 20 recite the limitation "the movement".  There is insufficient antecedent basis for this limitation in the claim. 

(1) For the purposes of examination, claims 11 and 20 are interpreted to depend from claims 10 and 19 respectively.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., hereinafter referred to as Yang (US 2016/0210525 A1).

	As per claim 1, Yang discloses a system for dynamic range detection (Yang: Fig. 1; Abstract.), the system comprising: 
one or more processors (Yang: Fig. 1; Processor 108.); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (Yang: Fig. 1 & Para. [0026] disclose the system further discloses memory 110 may store instructions and data accessible by the processor 108.): 
obtaining sensor information, the sensor information defining a three-dimensional point cloud (i.e., points C0, C1, L0, and L1 in 3D space) that characterizes positions of objects (112) in an environment of a sensor (Yang: Fig. 1 & Paras. [0028], [0032], [0033] disclose sensor (104, 106) obtaining sensor information from a field of view (117, 119) defining the points C0, C1, L0, and L1, which may all be in 3D space and may have (x, y, z) coordinates.); 
obtaining map information, the map information characterizing a road configuration in an environment of a vehicle, the road configuration in the environment of the vehicle including a physical arrangement of one or more roads in the environment of the vehicle (Yang: Paras. [0031], [0050], [0052] disclose the object detector 128 may use the location data 116 based on the 3D map application 130 to determine one or more areas of the scene that correspond to a road surface.);
determining a sensor range configuration for the vehicle based on the road configuration in the environment of the vehicle, the sensor range configuration including a three-dimensional shape (Yang: Fig. 1 & Paras. [0031], [0032], [0050] disclose a search window bounding box and/or the 3D map can determine a sensor range configuration that extends in multiple dimensions from the vehicle 102, which represents a three-dimensional shape.); and 
processing a portion of the sensor information for vehicle navigation based on the sensor range configuration such that a portion of the three-dimensional point cloud (i.e., points in 3D space) within the three-dimensional shape (i.e., search window bounding box) is processed for the vehicle navigation (Yang: Fig. 1 & Paras. [0031]-[0033] disclose the object detector 128 may skip performing object detection on non-overlapping regions to more quickly perform object detection and/or save computational resources. For example, the object detector 128 can process portions of the search window that overlap with an estimated region 118 that includes the points in 3D space.).

	As per claim 2, Yang discloses the system of claim 2, wherein the sensor range configuration for the vehicle is determined further based on a movement of the vehicle (Yang: Para. [0053] discloses for example, when topographical changes occur (e.g., a vehicle approaches an incline or decline in the road), the search area of interest may change.).

As per claim 3, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.
 
	As per claim 4, Yang discloses the system of claim 3, wherein the sensor range configuration is defined in two-dimensions (Yang: Fig. 1 & Para. [0032] disclose a two-dimensional view 117, 119 from the image sensor 104.).

	As per claim 5, Yang discloses the system of claim 3, wherein the sensor range configuration is defined in three-dimensions (Yang: Fig. 1 & Paras. [0032]-[0033] disclose the object detection operations can be applied in 3D scenarios.).

	As per claim 6, Yang discloses the system of claim 3, wherein the sensor includes a LIDAR, and the sensor information defines a three-dimensional point cloud characterizing the positions of the objects in the environment of the LIDAR (Yang: Fig. 1 & Paras. [0027]-[0028], [0033] disclose the sensor (104, 106) includes LIDAR to define 3D points in space characterizing the positions objects 112 in the environment.).

	As per claim 7, Yang discloses the system of claim 6, wherein the sensor range configuration includes a three-dimensional shape, and processing the portion of the sensor information based on the sensor range configuration includes processing a portion of the three-dimensional point cloud within the three-dimensional shape (Yang: Fig. 1 & Paras. [0031]-[0033] disclose the object detector 128 may skip performing object detection on non-overlapping regions to more quickly perform object detection and/or save computational resources. For example, the object detector 128 can process portions of the search window that overlap with an estimated region 118 that includes the points in 3D space.).

	As per claim 8, Yang discloses the system of claim 3, wherein the road configuration in the environment of the vehicle includes a physical arrangement of one or more roads in the environment of the vehicle (Yang: Para. [0062] discloses navigation directions may be used to anticipate turns that will be made by the vehicle, lane changes that will be made, etc., such as to prioritize search areas, determine probability values for search masks, etc.).

	As per claim 9, Yang discloses the system of claim 3, wherein the physical arrangement of the one or more roads includes a curvature, a grade, an intersection, an exit, an on-ramp, or a number of lanes of the one or more roads (Yang: Paras. [0053], [0062], [0066] disclose location data being indicative of an area where an object may be present on a road, in a lane, etc. The roads could include turns, representing curvature, or an incline or decline, etc.).

As per claim 10, the claim(s) recites analogous limitations to claim(s) 2 above, and
is/are therefore rejected on the same premise.

As per claim 11, Yang discloses the system of claim 3, wherein the movement of the vehicle includes a planned movement of the vehicle (Yang: Para. [0053] discloses for example, when topographical changes occur (e.g., a vehicle approaches an incline or decline in the road), the search area of interest may change.).

As per claim 12, the claim(s) recites analogous limitations to claim(s) 1 and 3 above, and
is/are therefore rejected on the same premise.

As per claim 13, the claim(s) recites analogous limitations to claim(s) 4 above, and
is/are therefore rejected on the same premise.

As per claim 14, the claim(s) recites analogous limitations to claim(s) 5 above, and
is/are therefore rejected on the same premise.

As per claim 15, the claim(s) recites analogous limitations to claim(s) 6 above, and
is/are therefore rejected on the same premise.

As per claim 16, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.

As per claim 17, the claim(s) recites analogous limitations to claim(s) 8 above, and
is/are therefore rejected on the same premise.

As per claim 18, the claim(s) recites analogous limitations to claim(s) 9 above, and
is/are therefore rejected on the same premise.

As per claim 19, the claim(s) recites analogous limitations to claim(s) 2 and 10 above, and
is/are therefore rejected on the same premise.

As per claim 20, the claim(s) recites analogous limitations to claim(s) 11 above, and
is/are therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 06-02-2021